Citation Nr: 0301524	
Decision Date: 01/27/03    Archive Date: 02/04/03

DOCKET NO.  94-22 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San 
Juan, the Commonwealth of Puerto Rico



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
headaches.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The veteran served on active duty from February 1979 to 
February 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.

In a decision dated in September 1998, the Board, among 
other things, affirmed the RO's denial of the new and 
material issue.  Subsequently, the veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court). During the pendency of that 
appeal, the United States Court of Appeals for the Federal 
Circuit overturned the test for new and material evidence.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  By 
Order entered February 11, 2000, the Veterans Claims Court 
vacated the Board's September 1998 decision as to the new 
and material issue and remanded the case pursuant to 38 
U.S.C.A. § 7252(a).

Additionally, it is pointed out that the Board is 
undertaking additional development with respect to the 
veteran's reopened claim (given the decision below) of 
service connection for headaches on a de novo basis 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When development is completed, the Board 
will provide notice of the development as required by Rule 
of Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903.)  After 
giving the notice and reviewing the veteran's and/or his 
representative's response, the Board will prepare a 
separate decision addressing this issue on the merits.

The Board notes the veteran's July 2000 request for RO 
hearing.  It is unclear whether that is in regard to this 
claim or one of the other claims the veteran is pursuing.  
In view of the positive action taken below on this issue, 
the matter of whether the veteran wants a hearing, and if 
so what type, will be undertaken as part of the 
development above.

FINDINGS OF FACT

1.  A claim for service connection for headaches was 
denied by the Board in May 1993.  That decision represents 
the last final denial on any basis.

2.  Evidence received since the May 1993 Board decision is 
not cumulative and is so significant in connection with 
the evidence previously assembled that it must be 
considered in order to fairly decide the merits of the 
claim.


CONCLUSIONS OF LAW

1.  The May 1993 Board decision is final.  38 U.S.C.A. §§ 
7102(a), 7103(a), 7104(a) (West 1991); 38 C.F.R. § 
20.1100(a) (2001).

2.  As new and material evidence has been submitted, the 
claim for service connection for headaches is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that during the pendency of the 
appeal the Veterans Claims Assistance Act of 2000 
(hereinafter VCAA or the Act), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was enacted.  This liberalizing law is 
applicable to the veteran's claims.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement 
the provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and implementing regulations 
essentially eliminate the requirement that a claimant 
submit evidence of a well-grounded claim, and provide that 
VA will assist a claimant in obtaining evidence necessary 
to substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in 
substantiating the claim.  

The Board finds that although the VCAA was enacted during 
the pendency of this appeal, and not explicitly considered 
by the RO, there is no prejudice to the veteran in 
proceeding, particularly in light of the favorable outcome 
of this decision.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Furthermore, the record reflects that the veteran 
and his representative were provided with statements of 
the case (SOC) and supplemental statements of case (SSOC) 
during the pendency of this appeal.  These documents and 
proceedings provided notification of the information and 
medical evidence needed to support a request to reopen a 
previously denied claim, in addition to that which is 
necessary to substantiate a claim of entitlement to 
service connection.  In any event, given the favorable 
outcome of this decision, it is obvious that the veteran 
was not prejudiced by any failure to assist or notify him 
under this new legislation.

The veteran is seeking to reopen his claim for service 
connection for headaches, which was previously denied by 
the Board in a May 1993 decision.  The veteran filed an 
application to reopen his claim in 1995.  Therefore, his 
application to reopen this claim was initiated prior to 
August 29, 2001, the effective date of the amended 
§ 3.156, which redefines " new and material evidence" 
needed to reopen a previously denied claim.  See 66 Fed. 
Reg. 45,620 et. seq. (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.156).

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version 
most favorable to a claimant applies, unless the Congress 
provided otherwise or permitted the Secretary to do 
otherwise, and the Secretary does so.  See Marcoux v. 
Brown, 9 Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. 
App. 308 (1991);  see also  62 Fed. Reg. 37953 (1997), 
VAOPGCPREC 11-97 (Mar. 24, 1997).  Notably, however, the 
VA Secretary has specifically provided that the amendments 
to 38 C.F.R. § 3.156 will be applicable to all claims 
filed on or after August 29, 2001.  As a result, the 
amended regulatory provisions governing new and material 
evidence is not applicable to the veteran's claim to 
reopen, which is discussed below.

The RO originally denied the veteran's claim for service 
connection for a headache disorder by rating decision 
dated in February 1986 essentially on the basis that the 
headaches were subjective in nature and, in the absence of 
head trauma, service connection was denied.  The Board 
later affirmed the denial of service connection by 
decision dated in January 1987.  In January 1991, he 
attempted to reopen his claim, but it was again denied by 
the Board in a May 1993 decision.  The subsequent denials 
were essentially on the basis that the headaches in 
service were acute and transitory and not attributable to 
any underlying chronic pathology.  

The May 1993 Board decision is final.  See 38 U.S.C.A. § 
7103(a) (West 1991).  A final decision cannot be reopened 
and reconsidered by the VA unless new and material 
evidence is presented in connection with a request that 
the previously denied claim be reopened.  38 U.S.C.A. § 
5108 (West 1991); Suttman v. Brown, 5 Vet. App. 127, 135 
(1993).  

"New and material" evidence, is evidence not previously 
submitted, cumulative or redundant, and which by itself, 
or along with evidence previously submitted, is so 
significant that it must be considered to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156 (a); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998); see also Evans v. 
Brown, 9 Vet. App. 273 (1996).

Furthermore, the Court has stated that in determining 
whether the evidence is new and material, the credibility 
of the newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. 
App. 273 (1996), was not altered by the ruling in Hodge, 
and continues to be binding precedent).  The Board is 
required to give consideration to all of the evidence 
received since the last disallowance of this claim on any 
basis, in this case, since the May 1993 Board decision.  
See Hickson v. West, 12 Vet. App. 247, 251 (1999).

The additional evidence received since May 1993 consists 
of unsigned private medical records showing that the 
veteran reported a history of headaches in April 1984.  He 
later reported frequent headaches in October 1993.  Other 
medical records associated with the file include a letter 
dated in November 1994 from R.A. Rivera Roldan, M.D., 
revealing that the veteran continued to receive treatment 
for daily headaches, possibly associated with vertigo, 
temporomandibular joint disorder or severe cervical 
myositis.  Dr. Rivera Roldan's opinion, read in a light 
most favorable to the veteran, appears to establish a 
current headache disorder and a history of extensive 
treatment.

Based on a review of all of the evidence, added to the 
record since May 1993, the Board determines that new and 
material evidence has been presented.  This additional 
evidence (in its entirety) is new, as it was neither 
previously of record nor previously considered by the 
Board in May 1993.  Further, this evidence has raised a 
controversy in the medical opinions concerning the 
veteran's currently existing disability, in that the 
overall evidence tends to suggest that since his discharge 
from service in 1982, the veteran to date, may have 
experienced a continuity of headache symptoms for which he 
has sought treatment on a continuous basis.  Therefore, in 
view of the less stringent standard for materiality set 
forth in Hodge, the evidence is also material because it 
addresses one of the fundamental requirements for service 
connection - namely, evidence of current disability (see 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992)), the 
reason the claim was denied.  

Thus, given the veteran's contentions, and resolving 
reasonable doubt in his favor, we find that the medical 
evidence, particularly Dr. Rivera Roldan's statement, as 
to the chronicity of the veteran's headache disorder meets 
the regulatory standard of evidence "which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a) 
(2001).  This provides a potential basis for service 
connection which must, at a minimum, be developed, 
particularly under the provisions of the VCAA.  Thus the 
claim will be reopened and development will be separately 
conducted.

ORDER

New and material evidence has been received and the claim 
for service connection for a headache disorder is 
reopened.  The appeal of this issue is allowed to this 
extent. 


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


